  Case 21-50191          Doc 10     Filed 04/28/21 Entered 04/28/21 11:26:43              Desc Main
                                      Document     Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA
 In re:
                                                                                          Chapter 7
 Anthony J. Lastovich,                                                                BKY 21-50191
                                  Debtor.

                                          NOTICE OF SALE


TO:       The United States Trustee, all creditors, and other parties in interest.

On May 28, 2021, or as soon thereafter as the transaction may be completed, the trustee will sell
property of the estate as follows:

The debtor is the 100 percent owner of Tony’s Construction Inc. which owns the following
described real property (the “Property”):

          Lot 1, Block 6, Roosevelt Addition to Hibbing, St. Louis County, Minnesota.

          PID # 140-0200-01290

The trustee will sell the Property for the sum of $5,500 to Northern Opportunities, LLC. The
Property is sold by the trustee “as is, where is” without any representations and warranties. The
buyer shall be responsible for all past due, currently due, and future real property taxes associated
with the Property.

This is the highest offer received by the trustee and the trustee believes it is in the best interest of
the estate that this property be sold.

OBJECTION: MOTION: HEARING: Under applicable rules, any objection must be in writing,
be delivered to the trustee and the United States Trustee, and be filed with the clerk, not later than
12:00 noon on the day before the above date. If an objection is timely delivered and filed, the court
will hold an expedited hearing on the objection with reduced notice of the hearing. The hearing
will be scheduled by the trustee with notice by the trustee to the objecting party and the United
States Trustee. If an objection is made or an order is required, the undersigned trustee moves the
court for such orders as may be necessary and appropriate.

United States Bankruptcy Court          United States Trustee           Nauni J. Manty, Trustee
404 Gerald W. Heaney U.S.               1015 U.S. Courthouse            150 South Fifth Street,
Courthouse                              300 South Fourth Street         Suite 3125
515 West First Street                   Minneapolis, MN 55415           Minneapolis, MN 55402
Duluth, MN 55802

                                                By          /e/ Nauni J. Manty
Dated: April 28, 2021                                           Nauni J. Manty, Trustee
               Case 21-50191       Doc 10      Filed 04/28/21 Entered 04/28/21 11:26:43                 Desc Main
                                                 Document     Page 2 of 7
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                         DISTRICT OF MINNESOTA

 6    IN RE:                                                       CASE NO: 21-50191
       ANTHONY J LASTOVICH                                         DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7


 9

10

11
     On 4/28/2021, I did cause a copy of the following documents, described below,
12   Notice of Sale

13

14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 4/28/2021
25
                                                      /s/ Nauni J. Manty
26                                                    Nauni J. Manty

27                                                    Manty & Associates, P.A.
                                                      150 South Fifth Street, Suite 3125
28                                                    Minneapolis, MN 55402
                                                      612 465 0990
               Case 21-50191            Doc 10        Filed 04/28/21 Entered 04/28/21 11:26:43                         Desc Main
1                                                       Document     Page 3 of 7

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                           DISTRICT OF MINNESOTA
5
        IN RE:                                                           CASE NO: 21-50191
6
        ANTHONY J LASTOVICH                                              CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 7
8

9

10

11   On 4/28/2021, a copy of the following documents, described below,

     Notice of Sale
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 4/28/2021
23

24

25
                                                                  Jay S. Jump
26
                                                                  BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27
                                                                  Nauni J. Manty
                                                                  Manty & Associates, P.A.
28
                                                                  150 South Fifth Street, Suite 3125
                                                                  Minneapolis, MN 55402
             Case AS
PARTIES DESIGNATED 21-50191      DocNOT
                      "EXCLUDE" WERE  10 SERVED
                                           FiledVIA
                                                  04/28/21
                                                    USPS FIRST Entered   04/28/21 11:26:43 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   4 of 7 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC

CASE INFO                                EXCLUDE
1LABEL MATRIX FOR LOCAL NOTICING         DULUTH                                  AMEX
08645                                    404 GERALD W HEANEY FEDERAL BUILDING    CORRESPONDENCEBANKRUPTCY
CASE 21-50191                            AND US COURTHOUSE AND CUSTOMHOUSE       PO BOX 981540
DISTRICT OF MINNESOTA                    515 WEST FIRST STREET                   EL PASO TX 79998-1540
DULUTH                                   DULUTH MN 55802-1302
WED APR 28 11-19-01 CDT 2021




ANDREW BRANSKY POOLE                     BOUGALIS CONSTRUCTION INC               CATERPILLAR FINANCIAL SERVICES
302 W SUPERIOR ST 300                    3402 15TH AVE E                         CORPORATION
DULUTH MN 55802-5125                     HIBBING MN 55746-5117                   2120 WEST END AVENUE
                                                                                 NASHVILLE TN 37203-5341




CAINE WEINER                             CAPE CORAL EMERGENCY PHYS               CAPITAL ONE
12005 FORD RD STE                        PO BOX 116658                           ATTN BANKRUPTCY
DALLAS TX 75234-7262                     ATLANTA GA 30368-6658                   PO BOX 30285
                                                                                 SALT LAKE CITY UT 84130-0285




CAPITAL ONE BANK                         CAPITAL ONE BANK USA NA                 CATEPILLAR FINANCIAL SERVICES
1680 CAPITAL ONE DR                      BY AMERICAN INFOSOURCE AS AGENT         2120 WEST END AVE
MC LEAN VA 22102-3407                    PO BOX 71083                            NASHVILLE TN 37203-5341
                                         CHARLOTTE NC 28272-1083




COLOSIMO PATCHIN                         CREDIT SERVICE INTL CORP                DAVID SCHRUNK ET
MITCH BRUNFELT                           512 2ND ST STE 6                        CO MCGRANN SHEA
301 CHESTNUT ST                          HUDSON WI 54016-1581                    800 NICOLET MALL STE 2600
VIRGINIA MN 55792-2523                                                           MINNEAPOLIS MN 55402-2041




DEPARTMENT OF EMPLOYMENT EDU             DIRECTV LLC                             ESS BROTHERS AND SONS INC
332 MINNESOTA ST STE E200                BY AMERICAN INFOSOURCE AS AGENT         9350 CTY ROAD 19
SAINT PAUL MN 55101-1349                 PO BOX 5072                             LORETTO MN 55357-4613
                                         CAROL STREAM IL 60197-5072




FAGRE DRINKER BIDDLE REATH               FRANDSEN BANK                           FRYBERGER BUCHANAN ET AL
D CHARLES MACDONALD                      501 CHESTNUT ST                         ROBERT KANUIT
90 S 7TH ST STE 2200                     VIRGINIA MN 55792-2531                  302 W SUPERIOR ST STE 700
MINNEAPOLIS MN 55402-3924                                                        DULUTH MN 55802-5150




GLEN JOHNSON ET AL                       GREGERSON ROSOW ET AL                   GURSTEL LAW FIRM
CO MCGRANN SHEA                          100 S WASHINGTON AVE STE 1550           6681 COUNTRY CLUB DR
800 NICOLET MALL STE 2600                MINNEAPOLIS MN 55401-2154               GOLDEN VALLEY MN 55427-4601
MINNEAPOLIS MN 55402-2041




IRS                                      JPJ ENGINEERING                         JOHN NESSE TIM MACKEY ET AL
PO BOX 7346                              PO BOX 656                              CO MCGRANN SHEA
PHILADELPHIA PA 19101-7346               HIBBING MN 55746-0656                   800 NICOLET MALL STE 2600
                                                                                 MINNEAPOLIS MN 55402-2041
             Case AS
PARTIES DESIGNATED 21-50191      DocNOT
                      "EXCLUDE" WERE  10 SERVED
                                           FiledVIA
                                                  04/28/21
                                                    USPS FIRST Entered   04/28/21 11:26:43 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   5 of 7 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC


JOHN AND ELLEN GREGORICH                 KTM PAVING                              KNIFE LAKE CONCRETE INC
2507 3RD AVENUE W                        5513 US HIGHWAY 2                       CO MOSS BARNETT
HIBBING MN 55746-2020                    DULUTH MN 55810-9570                    ATTN- SARAH DOERR
                                                                                 150 5TH ST S STE 1200
                                                                                 MINNEAPOLIS MN 55402-4129




LAURENTIAN AGGREGATE LLC                 LORA FISCHER                            LOUIS LEUSTEK SONS INC
11038 HIGHWAY 37                         23 3RD ST SE                            1715 E SHERIDAN ST
HIBBING MN 55746-8203                    CHISHOLM MN 55719-2009                  ELY MN 55731-1928




MATETICH INSURANCE AGENCY INC            MCGRANN SHEA ANDERSON ET AL             MCGRANN SHEA ANDERSON ET AL
606 E HOWARD STREET                      AMY COURT                               CHRISTY E LAWREY
HIBBING MN 55746-1716                    800 NICOLLET MALL STE 2600              800 NICOLLET MALL STE 2600
                                         MINNEAPOLIS MN 55402-2041               MINNEAPOLIS MN 55402-2041




MCGRANN SHEA ANDERSON ET AL              MINNESOTA DEPT OF REVENUE               MN LABORS FRINGE BENE FUNDS
CHRISTY E LAWRIE                         BANKRUPTCY STOP 5700                    2520 PILOT KNOB ROAD
800 NICOLLET MALL STE 2600               PO BOX 64447                            SUITE 325
MINNEAPOLIS MN 55402-2041                SAINT PAUL MN 55164-0447                SAINT PAUL MN 55120-1369




MN TEAMSTERS CONST DIV H     W F         MONICA CLARK                            MPLS OXYGEN
2520 PILOT KNOB ROAD                     DORSEY WHITNEY LLP                      3842 WASHINGTON AVE N
SUITE 325                                50 S 6TH ST STE 1500                    MINNEAPOLIS MN 55412-2168
SAINT PAUL MN 55120-1369                 MINNEAPOLIS MN 55402-1553




NORTH EAST TECHNICAL SERVICES            NORTH STAR MUTUAL INSURANCE             PURYEAR LAW GROUP
526 CHESTNUT STREET                      BOX 48                                  104 WOODMOUNT BLVD
VIRGINIA MN 55792-2532                   COTTONWOOD MN 56229-0048                SUITE 201
                                                                                 NASHVILLE TN 37205-2245




RANGE CREDIT BUREAU   HIBBING            RETAIL CAPITAL PARTNERS LLC             RICHARD E PREBICH
PO BOX 706                               25200 TELEGRAPH ROAD                    ATTORNEY AT LAW
HIBBING MN 55746-0706                    SUITE 350                               1932 2ND AVE E STE 2
                                         SOUTHFIELD MI 48033-7416                HIBBING MN 55746-4709




                                                                                 CM/ECF E-SERVICE
ST LOUIS COUNTY   AUDITOR                TEAMSTERS LOCAL 346 SAVINGS             (+) US TRUSTEE
100 N 5TH AVE W                          2002 LONDON ROAD                        1015 US COURTHOUSE
ROOM 214                                 SUITE 300                               300 S 4TH ST
DULUTH MN 55802-1287                     DULUTH MN 55812-2152                    MINNEAPOLIS MN 55415-3070




US YELLOW                                VANISHING POINT VENTURES LLC            VONCO VI HIBBING LLC
PO 40506                                 3030 N ROCKY POINTE DRIVE               15301 140TH AVENUE
JACKSONVILLE FL 32203-0506               SUITE 150                               BECKER MN 55308-4575
                                         TAMPA FL 33607-7200
             Case AS
PARTIES DESIGNATED 21-50191      DocNOT
                      "EXCLUDE" WERE  10 SERVED
                                           FiledVIA
                                                  04/28/21
                                                    USPS FIRST Entered   04/28/21 11:26:43 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   6 of 7 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC


WAGNER FALCONER JUDD LTD                 WELLS FARGO DEALER SERVICES             WILL MARTIN
100 S 5TH STREET                         ATTN BANKRUPTCY                         DORSEY WHITNEY LLP
SUITE 800                                PO BOX 19657                            50 S 6TH ST STE 1500
MINNEAPOLIS MN 55402-5357                IRVINE CA 92623-9657                    MINNEAPOLIS MN 55402-1553




DEBTOR                                   EXCLUDE                                 CM/ECF E-SERVICE
ANTHONY J LASTOVICH                      JOHN F HEDTKE                           (+) NAUNI JO MANTY
3610 NW 46TH PLACE                       HEDTKE LAW OFFICE                       MANTY ASSOCIATES PA
CAPE CORAL FL 33993-7940                 1217 E 1ST ST                           150 SOUTH FIFTH STREET
                                         DULUTH MN 55805-2402                    SUITE 3125
                                                                                 MINNEAPOLIS MN 55402-4221
             Case
ADDRESSES WHERE    21-50191
                AN EMAIL         DocWERE
                         IS PRESENT   10 SERVED
                                           FiledVIA
                                                  04/28/21    Entered THROUGH
                                                    "CM/ECF E-SERVICE" 04/28/21
                                                                              THE11:26:43    Desc
                                                                                  UNITED STATES     Main COURT'S
                                                                                                BANKRUPTCY
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.   Document        Page 7 of 7
(U.S. Trustee)                          (Interested Party)                      (Interested Party)
US Trustee                              Trustees of the Minnesota Teamsters     Trustees of the Minnesota Laborers
1015 US Courthouse                      Construction Division Health and        Fringe Benefit Funds
300 S 4th St                            Welfare Fund                            represented by:
Minneapolis, MN 55415                   represented by:                         Christy E. Lawrie
                                        Christy E. Lawrie                       McGrann Shea Carnival Straughn & Lamb
ustpregion12.mn.ecf@usdoj.gov           McGrann Shea Carnival Straughn & Lamb   800 Nicollet Mall
                                        800 Nicollet Mall                       Suite 2600
                                        Suite 2600                              Minneapolis, MN 55402
                                        Minneapolis, MN 55402
                                                                                cel@mcgrannshea.com
                                        cel@mcgrannshea.com




(Trustee)                               Anthony J. Lastovich
Nauni Jo Manty                          3610 NW 46th Place
Manty & Associates PA                   Cape Coral, FL 33993
150 South Fifth Street                  (Debtor 1)
Suite 3125                              represented by:
Minneapolis, MN 55402                   John F. Hedtke
                                        Hedtke Law Office
ecf@mantylaw.com                        1217 E 1st St
                                        Duluth, MN 55805-2402

                                        john@hedtkelaw.com
